STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

 

GARY L. FOGG NO. 2022 CW 0766

VERSUS

GLYNNE M. JONES, III, ET AL AUGUST 29, 2022

In Re: Gary L. Fogg, applying for supervisory writs, 22nd
Judicial District Court, Parish of St. Tammany, No.
2021-11676.

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT DENIED. This court has been advised that the district
court acted on the motion filed by relator, Gary L. Fogg, on May
19, 2022, and set a contradictory hearing for October 6, 2022.

JMM

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

AS)

DEPUTY CLERK OF COURT
FOR THE COURT